                          Exhibit D


              INDEX OF DOCUMENTS FILED
                WITH REMOVAL ACTION

 WILLIAM TODD BLACK AND JEFFREY ALAN LAPINE
    V. JOSIAH BARBER AND REBECCA HARKINS


(a)   Plaintiffs’ Original Petition;

(b)   Plaintiffs’ First Amended Petition;

(c)   Executed Citation on Defendant GEICO;

(d)   Defendant GEICO’s Original Answer;

(e)   Defendant GEICO’s Demand for Jury Trial;

(f)   Defendant’s Motion for Substitution of Counsel;

(g)   Executed Order for Substitution of Counsel; and

(h)   Docket Sheet.
       Exhibit D
2019-47293 / Court: 234
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
Exhibit D
                                 Exhibit D

                                           2019 47293

                                       §
                                       §
                                       §
                                       §
                                       §
                                       §
                                       §
                                       §
                                       §     234

                        ’S ORIGINAL ANSWER                            S’


                                    COURT:



COMPANY’S (hereinafter “GEICO”

                                                              Plaintiffs’ First Amended




     1.1.




                   ’ pleadings and demands strict proof thereof. At this time, Defendant



                                                                        ’




     2.1.
                                                                                    1   8
           Exhibit D


2.2.          h



             ’ action. Defendant would show that




2.3.

       .

2.4.




2.5.




2.6.




2.7.                                                   ’



2.8.




                                                   2   8
            Exhibit D




2.9.




2.10.

                                     ’

                         ’




                  .

2.11.              ’ medical expenses exceed the amount actually




                                                    .

                                                           ,



        .

             sought by
                                                               3   8
            Exhibit D

             .

2.12.                   ’ “extra contractual”



2.13.




2.14.   h



2.15.




2.16.




                                         .

2.17.



2.18.




                                         4   8
                         Exhibit D




     2.19.



                     .

     2.20.                           ’



     2.21.

                 .




     2.22.



     2.23



                                     s Code.

     2.24.

on

             ’



                 .                                     n

                                         Plaintiffs’


                                                       5   8
                   Exhibit D

                                                                     .

2.25.

                                         ’

                     ’

 ’                         ’s failure to pay alleged policy benefits, the



         ’

2.26.

        , by



2.27.

                          ,




2.28.



2.29.



2.30

                                                          ’

               h




                                                                    6    8
       Exhibit D




3.1




4.1.




5.1.




                   _             _




              GOVERNMENT EMPLOYEES




                                     7   8
                             Exhibit D



                        27           , 2020




                    4529



SBOT: 24067641

SBOT: 24066914

SBOT: 24046448

SBOT: 24102815

140

                 7977




                                              ________




                                                         8   8
                                   Exhibit D


                                          2019 47293

                                      §
                                      §
                                      §
                                      §
                                      §
                                      §
                                      §
                                      §
                                      §       234


                                     ’S



(herein referred to as “GEICO”),




                                          _                         _

                                              BN: 11597300


                                                             3241




                                                                        1   2
                             Exhibit D



                        27           , 2020




                    4529



SBOT: 24067641

SBOT: 24066914

SBOT: 24046448

SBOT: 24102815

140

                 7977




                                              ________




                                                         2   2
                         Exhibit D


                                 2019 47293

                       EFFREY §
                              §
                              §
                              §
                              §
                              §
                              §

             UNOPPOSED




GOVERNMENT EMPLOYEES INSURANCE COMPANY




                   ,

650                                           24042989.

                             ,




                           DAVID KNIGHT & ASSOCIATES




                                                11597300


                                                     06
                                        521 9150 –
                                        521 9170 –

                                         FOR DEFEN         ,
                                 Exhibit D




,   Plaintiff’s counsel is unopposed




                                       _____________________________________
                                       GREGORY M. HOWARD




                                                                               27




                                       _____________________________________
                                       GREGORY M. HOWARD
Exhibit D

            Pgs-2

            SBATX
Exhibit D
                                                      Exhibit D

HCDistrictclerk.com           BLACK, WILLIAM vs. BARBER, JOSIAH                                            3/6/2020
                              Cause: 201947293   CDI: 7   Court: 234

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SUMMARY
CASE DETAILS                                              CURRENT PRESIDING JUDGE
File Date                    7/12/2019                    Court            234th
Case (Cause) Location        Civil Intake 1st Floor       Address          201 CAROLINE (Floor: 13)
                                                                           HOUSTON, TX 77002
Case (Cause) Status          Active - Civil
                                                                           Phone:7133686350
Case (Cause) Type            Motor Vehicle Accident
                                                          JudgeName        LAUREN REEDER
Next/Last Setting Date       8/24/2020
                                                          Court Type       Civil
Jury Fee Paid Date           1/27/2020



ACTIVE PARTIES
Name                                                    Type                              Post Attorney
                                                                                          Jdgm
BLACK, WILLIAM                                         PLAINTIFF - CIVIL                         HADI, HUSEIN
LAPINE, JEFFREY                                        PLAINTIFF - CIVIL                         HADI, HUSEIN
GEICO COUNTY MUTUAL INSURANCE COMPANY                  DEFENDANT - CIVIL                         KNIGHT, DAVID S
GOVERNMENT EMPLOYEES INSURANCE COMPANY                 DEFENDANT - CIVIL                         HOWARD,
                                                                                                 GREGORY M
GEICO COUNTY MUTUAL INSURANCE COMPANY                  REGISTERED AGENT
(NONRESIDENT CORPORATION)



INACTIVE PARTIES
Name             Type                                                                 Post      Attorney
                                                                                      Jdgm
BARBER, JOSIAH           DEFENDANT - CIVIL                                                      DRAVIS, TED E.
HARKINS, REBECCA         DEFENDANT - CIVIL                                                      DRAVIS, TED E.



JUDGMENT/EVENTS
Date  Description                                          Pgs
                                                        Exhibit D
                                            Order       Post         Volume Filing             Person
                                            Signed      Jdgm         /Page Attorney            Filing
3/3/2020     CASE REMOVED FROM HOLD                             0
             FOR JUDGMENT STATUS
3/2/2020     ORDER SIGNED SUBSTITUTING 3/2/2020                 2
             ATTORNEY OF RECORD
2/19/2020    PARTIAL DISMISSAL ON           2/19/2020           2
             AGREEMENT OF PARTIES
1/27/2020    ANSWER                                             0             KNIGHT, DAVID    GEICO COUNTY MUTUAL
                                                                              S                INSURANCE COMPANY
1/27/2020    JURY FEE PAID (TRCP 216)                           0
1/27/2020    ANSWER                                             0             KNIGHT, DAVID    GOVERNMENT
                                                                              S                EMPLOYEES INSURANCE
                                                                                               COMPANY
12/5/2019    SETTLEMENT ANNOUNCED NOT                           0
             ON RECORD
12/5/2019    HOLD FOR JUDGMENT                                  0
11/21/2019   FIRST AMENDED ORIGINAL                             0             HADI, HUSEIN     LAPINE, JEFFREY
             PETITION
11/21/2019   FIRST AMENDED ORIGINAL                             0             HADI, HUSEIN     BLACK, WILLIAM
             PETITION
8/22/2019    DOCKET CONTROL/PRETRIAL        8/22/2019           2
             ORDER SIGNED
8/19/2019    DESIGNATED TRIAL READY                             0
8/16/2019    ANSWER                                             0             DRAVIS, TED E.   BARBER, JOSIAH
8/16/2019    ANSWER                                             0             DRAVIS, TED E.   HARKINS, REBECCA
8/16/2019    JURY FEE PAID (TRCP 216)                           0
8/16/2019    JURY FEE PAID (TRCP 216)                           0
7/12/2019    ORIGINAL PETITION                                  0             HADI, HUSEIN     LAPINE, JEFFREY
7/12/2019    ORIGINAL PETITION                                  0             HADI, HUSEIN     BLACK, WILLIAM



SETTINGS
Date    Court Post Docket Type              Reason                            Results Comments              Requesting
              Jdgm                                                                                          Party
2/17/2020     234           Trial Coordinators DISMISS FOR WANT OF        Passed
08:00 AM                    Docket             PROSECU-MTN TO (TRCP 165A)
8/24/2020     234           Trial Setting   Trial on Merits
08:30 AM



SERVICES
Type Status                  Instrument Person           Requested Issued Served Returned Received Tracking Deliver
                                                                                                            To
CITATION SERVICE         ORIGINAL                        7/12/2019   7/12/2019 7/26/2019        7/29/2019     73645395   CIV
         RETURN/EXECUTED PETITION                                                                                        AGCY-
                                                                                                                         CIVILIAN
                                                                                                                         SERVICE
                                                                                                                         AGENCY
      6514 DARBY WAY SPRING TX 77389

CITATION SERVICE         ORIGINAL                        7/12/2019   7/12/2019 7/26/2019        7/29/2019     73645396   CIV
         RETURN/EXECUTED PETITION                                                                                        AGCY-
                                                                                                                         CIVILIAN
                                                                                                                         SERVICE
                                                                                                                         AGENCY
      6514 DARBY WAY SPRING TX 77389
                                                                Exhibit D

CITATION SERVICE         AMENDED                GEICO        11/21/2019        1/2/2020 1/3/2020            1/7/2020    73709936        E-MAIL
         RETURN/EXECUTED ORIGINAL               COUNTY
                         PETITION               MUTUAL
                                                INSURANCE
                                                COMPANY
                                                (NONRESIDENT
                                                CORPORATION)
      2280 N GREENVILLE AVENUE RICHARDSON TX 75082



Notices
Notice         Activity           Description          Connection         Name                Address                        Phone
Date           Date                                    To Case
               8/22/2019                               0                  DRAVIS, TED E.      13620 N.FM 620,B, AUSTIN, TX   512-231-4701
8/27/2019
                                                                                              78717
               8/22/2019                               0                  HADI, HUSEIN        7100 REGENCY SQ, HOUSTON,      832-433-7977
8/27/2019
                                                                                              TX 77036
               3/2/2020                                0                  HOWARD,             2929 ALLEN PARK, HOUSTON,      713-650-1313
3/5/2020
                                                                          GREGORY M           TX 77019
               3/2/2020                                0                  KNIGHT, DAVID S     217 AVONDALE, HOUSTON, TX      713-521-9150
3/5/2020
                                                                                              77006
               2/19/2020                               0                  BARBER, JOSIAH      6514 DARBY WAY, SPRING, TX
2/20/2020
                                                                                              77389
               2/19/2020                               0                  HADI, HUSEIN        7100 REGENCY SQ, HOUSTON,      832-433-7977
2/20/2020
                                                                                              TX 77036
               2/19/2020                               0                  DRAVIS, TED E.      13620 N.FM 620,B, AUSTIN, TX   512-231-4701
2/20/2020
                                                                                              78717
               2/19/2020                               0                  KNIGHT, DAVID S     217 AVONDALE, HOUSTON, TX      713-521-9150
2/20/2020
                                                                                              77006



DOCUMENTS
Number             Document                                                                               Post Date                Pgs
                                                                                                          Jdgm
89701199           ORDER SIGNED SUBSTITUTING ATTORNEY OF RECORD                                                 03/02/2020         2
89634229           Unopposed Motion to Withdraw and Substitute Attorney Of Record                               02/27/2020         2
 ·> 89634230       Proposed Order                                                                               02/27/2020         2
89515126           PARTIAL DISMISSAL ON AGREEMENT OF PARTIES                                                    02/19/2020         2
89477659           Agreed Motion to Dismiss with Prejudice                                                      02/18/2020         2
 ·> 89477660       Proposed Order of Dismissal with Prejudice                                                   02/18/2020         2
89111981           Defendant's Origianl Answer to Plaintiffss First Amended Petition                            01/27/2020         8
                   Defendant's Origianl Answer to Plaintiffss First Amended Petition                            01/27/2020
89111982           Defendant's Jury Demand                                                                      01/27/2020         2
88800149           Citation                                                                                     01/07/2020         3
88738225           eIssue: Citation                                                                             01/02/2020         2
88552372           NOTICE OF INTENT TO DISMISS                                                                  12/16/2019         2
88396921           Rule 11 Agreement re Settlement                                                              12/05/2019         2
 ·> 88396922       Cover Letter                                                                                 12/05/2019         2
88212021           Plaintiffs First Amended Petition and Request for Disclosures                                11/21/2019         12
                   Plaintiffs First Amended Petition and Request for Disclosures                                11/21/2019
 ·> 88212023       CIVIL PROCESS REQUEST                                                                        11/21/2019         1
                   CIVIL PROCESS REQUEST                                                                        11/21/2019
88212021           Plaintiffs First Amended Petition and Request for Disclosures                                11/21/2019         12
 ·> 88212023       CIVIL PROCESS REQUEST                                                                        11/21/2019         1
                                                           Exhibit D
87755445      Notice of Delivery                                            10/23/2019   1
87755555      Notice of Delivery                                            10/23/2019   1
87014831      Notice of Intention to Take Deposition by Written Questions   09/09/2019   3
87014833      Notice of Intention to Take Deposition by Written Questions   09/09/2019   3
86801614      DOCKET CONTROL/PRETRIAL ORDER SIGNED                          08/22/2019   2
86692451      Defendant's Original Answer and Jury Demand                   08/16/2019   3
              Defendant's Original Answer and Jury Demand                   08/16/2019
86375354      Citation                                                      07/29/2019   1
86375542      Citation                                                      07/29/2019   1
86136225      Plaintiffs Original Petition and Requset for Disclosures      07/12/2019   6
·> 86136226   Civil Process Request                                         07/12/2019   1
·> 86136227   Civil Process Request                                         07/12/2019   1
86208268      Civil Process Pick-Up Form                                    07/12/2019   1
